DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 May 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 2, 4, and 6–23 is/are pending.
Claim(s) 3 and 5 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the electrochemically active material" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the electrochemically active lithium compound."
Claim 9 recites the limitation "the electrically active material (a) comprises … graphite, silicon compounds, tin, tin compounds, or a mixture or combination of any of the foregoing." Claim 1, which claim 9 is directly dependent, recites the limitation "wherein the lithium ion battery electrode composition is a lithium ion battery positive electrode slurry composition." The instant application describes that graphite, silicon, tin, and tin compounds are negative electrode active materials (e.g., [0020]). It is unclear how a lithium ion battery positive electrode slurry composition as recited in claim 9 includes a negative electrode active material as recited in claim 1.
Claim 12 recites the limitation "the electrochemically active material" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the electrochemically active lithium compound."

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, and 7–21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2015/0243994 A1, hereinafter Chu).
Regarding claim 1, Chu discloses a lithium ion battery electrode slurry composition (see slurry, [0020]) comprising:
an electrochemically active lithium compound capable of lithium intercalation and deintercalation (see cathode active material, [0028]);
a binder dispersed in an aqueous medium (see water, [0020])  and
wherein the binder comprises a reaction product of a reaction mixture comprising one or more epoxy functional polymer(s) and one or more acid functional acrylic polymer(s) (see reaction, [0060]); and
an electrically conductive agent (see carbon black, [0092]),
wherein the lithium ion battery electrode composition is a lithium ion battery positive electrode slurry composition (see cathode active material, [0028]).
Regarding claim 2, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition, further comprising:
a thickener (see carboxymethyl cellulose, [0038]).
Regarding claim 4, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition, further comprising
an organic solvent (see surfactant, [0063]).
Regarding claim 7, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition:
wherein the binder further comprises a crosslinking agent (see cross-linking, [0060]).
claim 8, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition:
wherein the crosslinking agent comprises an aminoplast, a polycarbodiimide, a polyepoxide or a mixture or combination of any of the foregoing (see epoxy, [0060]).
Regarding claim 9, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition:
wherein the electrochemically active lithium compound comprises LiCoO2, LiNiO2, LiFePO4, LiCoPO4, LiMnO2, LiMn2O4, Li(NiMnCo)O2, Li(NiCoAl)O2, carbon-coated LiFePO4, graphite, silicon compounds, tin, tin compounds, or a mixture or combination of any of the foregoing (see cathode active material, [0028]).
Regarding claim 10, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition:
wherein the electrically conductive agent comprises graphite, acetylene black, furnace black, graphene or a mixture or combination of any of the foregoing (see carbon black, [0092]).
Regarding claim 11, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition:
wherein the slurry is essentially free of N-Methyl-2-pyrrolidone (see slurry, [0020]).
Regarding claim 12
wherein the electrochemically active lithium compound is present in amounts of 70 to 98 percent by weight (see electrode active material, [0067]);
the binder is present in amounts of 1 to 10 percent by weight (see binder composition, [0067]) and
the electrically conductive agent is present in amounts of 1 to 20 percent by weight, the percentages by weight being based on the total weight of solids in the slurry (Table 7, [0092]).
Regarding claim 13, Chu discloses all claim limitations set forth above and further discloses an electrode slurry composition:
wherein the binder is essentially free of a polyvinylidene fluoride polymer (see slurry, [0020]).
Regarding claim 14, Chu discloses an electrode comprising an electrical current collector (see current collector, [0065]); and a cured film formed on the electrical current collector (see dried, [0064]), wherein the film is deposited from a slurry composition comprising:
an electrochemically active lithium compound capable of lithium intercalation and deintercalation (see cathode active material, [0028]);
a binder dispersed in an aqueous medium (see water, [0020])  and
wherein the binder comprises a reaction product of a reaction mixture comprising one or more epoxy functional polymer(s) and one or more acid functional acrylic polymer(s) (see reaction, [0060]); and
an electrically conductive agent (see carbon black, [0092]),
wherein the electrode is a positive electrode (see cathode active material, [0028]).
claim 15, Chu discloses all claim limitations set forth above and further discloses an electrode:
wherein the slurry composition further comprises a thickener (see carboxymethyl cellulose, [0038]).
Regarding claim 16, Chu discloses all claim limitations set forth above and further discloses an electrode:
wherein the thickener comprises a carboxylmethylcellulose (see carboxymethyl cellulose, [0038]).
Regarding claim 17, Chu discloses all claim limitations set forth above and further discloses an electrode:
wherein the electrical current collector comprises copper or aluminum in the form of a mesh, sheet or foil (see aluminum foil, [0065]).
Regarding claim 18, Chu discloses all claim limitations set forth above and further discloses an electrode:
wherein the electrically conductive agent comprises graphite, acetylene black, furnace black, graphene or a mixture or combination of any of the foregoing (see carbon black, [0092]).
Regarding claim 19
an electrochemically active lithium compound capable of lithium intercalation and deintercalation (see cathode active material, [0028]);
a binder dispersed in an aqueous medium (see water, [0020])  and
wherein the binder comprises a reaction product of a reaction mixture comprising one or more epoxy functional polymer(s) and one or more acid functional acrylic polymer(s) (see reaction, [0060]); and
an electrically conductive agent (see carbon black, [0092]),
wherein the electrode is a positive electrode (see cathode active material, [0028]).
Regarding claim 20, Chu discloses all claim limitations set forth above and further discloses an electrical storage device:
wherein the electrolyte comprises a lithium salt dissolved in a solvent (see lithium salt, [0104]).
Regarding claim 21, Chu discloses all claim limitations set forth above and further discloses an electrical storage device:
wherein the lithium salt is dissolved in an organic carbonate (see EC/DMC/DEC, [0104]).

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2015/0243994 A1).
Regarding claim 6
wherein the reaction mixture comprises at least 70 percent by weight of one or more epoxy functional polymer(s) and up to 30 percent by weight of one or more acid functional acrylic polymer(s), wherein the percentages by weight are based on the total weight of the reaction product.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). It would be obvious to one skilled in the art to optimize the concentrations of the epoxy functional polymer and acid functional acrylic polymer of Chu in order to optimize crosslink density of the reaction product. The crosslink density of the reaction product affects the viscosity of the slurry and dispersibility of the reaction product (e.g., [0053]–[0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentration of Chu because concentration limitations are obvious absent a showing of criticality.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2015/0243994 A1) as applied to claim(s) 1 above, and further in view of Nakai et al. (US 2004/0005501 A1, hereinafter Nakai).
Regarding claim 22, Chu discloses all claim limitations set forth above, but does not explicitly disclose an electrode slurry composition:
wherein the epoxy functional polymer has an epoxy equivalent weight of 3500–11000.
Nakai discloses a reaction product comprising an epoxy functional polymer has an epoxy equivalent weight of 3500–11000 (see equivalent, [0025]) to improve the stability of the power regardless of the depth of discharge (see DOD, [0010]). Chu and Nakai are analogous art because they are directed to electrode slurry compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the acid functional acrylic polymer of Chu with the epoxy equivalent weight of Nakai in order to improve the stability of the power regardless of the depth of discharge.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2015/0243994 A1) as applied to claim(s) 1 above, and further in view of Suzuki et al. (JP 2003-157851 A, hereinafter Suzuki).
Regarding claim 23, Chu discloses all claim limitations set forth above, but does not explicitly disclose an electrode slurry composition:
wherein the acid functional acrylic polymer has a calculated acid value in the range of 20–150.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 6–23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725